Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Eugene Mounts appeals from the tax court’s order dismissing as untimely his petition for redetermination of a deficiency with respect to his 2007 and 2008 income tax liability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. See Mounts v. Comm’r of Internal Revenue, T.C. No. 1252-14L (U.S.T.C. Apr. 4, 2014). We dispense with oral argument because the facts and legal contentions are adequately *198presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.